UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-62526 COMMONWEALTH INCOME & GROWTH FUND IV (Exact name of registrant as specified in its charter) Pennsylvania 23-3080409 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (484) 785-1480 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YES T NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES T NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company T (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO T 1 FORM 10-Q JUNE 30, 2013 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 2 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Commonwealth Income & Growth Fund IV Condensed Balance Sheets June 30, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Lease income receivable, net of reserve of approximately $10,000 and $21,000 at June 30, 2013 and December 31, 2012, respectively Other receivables Refundable deposits Net investment in finance leases Equipment, at cost Accumulated depreciation ) ) Equipment acquisition costs and deferred expenses, net of accumulated amortization of approximately $10,000 and $13,000 at June 30, 2013 and December 31, 2012, respectively Prepaid acquisition fees Total Assets $ $ LIABILITIES AND PARTNERS' CAPITAL (DEFICIT) LIABILITIES Accounts payable $ $ Accounts payable, General Partner, net Accounts payable, Commonwealth Capital Corp., net Other accrued expenses Unearned lease income Notes payable Total Liabilities PARTNERS' CAPITAL (DEFICIT) General Partner Limited Partners ) ) Total Partners' Capital (Deficit) ) ) Total Liabilities and Partners' Capital(Deficit) $ $ see accompanying notes to condensed financial statements 3 Commonwealth Income & Growth Fund IV Condensed Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue Lease $ Interest and other Gain on sale of equipment Gain on sale of investment in finance leases - - Total revenue Expenses Operating, excluding depreciation Interest Depreciation Amortization of equipment acquisition costs and deferred expenses Bad debt (recovery) ) - ) - Total expenses Net income (loss) $ $ ) $ $ ) Net income (loss) allocated to Limited Partners $ $ ) $ $ ) Net income (loss) per equivalent Limited Partnership unit $ $ ) $ $ ) Weighted average number of equivalent Limited Partnership units outstanding during the period see accompanying notes to condensed financial statements 4 Commonwealth Income & Growth Fund IV Condensed Statement of Partners' Capital (Deficit) For the six months ended June 30, 2013 (unaudited) General Limited Partner Partner General Limited Units Units Partner Partners Total Balance, January 1, 2013 50 $ $ ) $ ) Net income - - - Capital Contributions - CCC - - - Cash Contributions - CCC - - - Distributions - - - ) ) Balance, June 30, 2013 50 $ $ ) $ ) see accompanying notes to condensed financial statements 5 Commonwealth Income & Growth Fund IV Condensed Statements of Cash Flow (unaudited) Six months ended June 30, Net cash provided by operating activities $ $ Cash flows from investing activities Payments received from finance leases Net proceeds from sale of equipment Net cash provided by investing activities Cash flows from financing activities Cash Contributions - CCC Distributions to partners ) ) Net cash (used in) financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ see accompanying notes to condensed financial statements 6 NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income and Growth Fund IV (“CIGF4”) was formed on April 20, 2001 under the Pennsylvania Revised Uniform Limited Partnership Act. The Partnership offered $15,000,000 of Limited Partnership units to the public on October 19, 2001. The Partnership raised the minimum capital required ($1,150,000) and commenced operations on July 8, 2002. The Partnership was fully subscribed and terminated its offering of units on September 15, 2003 with 749,950 units ($14,967,729) sold. The Partnership used the proceeds of the offering to acquire, own and lease various types of information technology, medical technology, telecommunications technology, inventory management equipment and other similar capital equipment, which is leased primarily to U.S. corporations and institutions. Commonwealth Capital Corp (“CCC”), on behalf of the Partnership and other affiliated partnerships, acquires equipment subject to associated debt obligations and lease agreements and allocate a participation in the cost, debt and lease revenue to the various partnerships that it manages based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation that is an indirect wholly owned subsidiary of CCC. CCC is a member of the Investment Program Association (IPA), REISA, Financial Planning Association (FPA), and the Equipment Leasing and Finance Association (ELFA). Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its equipment, make final distributions to partners, and to dissolve. The Partnership is scheduled to terminate on December 31, 2013. However, the General Partner has expressed intent to extend the life of the Partnership by two years subsequent to December 31, 2013. The General Partner initiated a proxy vote of Limited Partners on July 15, 2013 to determine if there is a majority agreement to extend the Partnership for two years. A meetingis expected tobe held in September 2013 todetermine the outcome of the proxy vote. In an effort to increase cash flow, CCC made non-cash capital contributions of equipment in the amount of approximately $40,000 and cash contributions of approximately $140,000 during the six months ended June 30, 2013. The General Partner and CCC have also waived certain fees owed to them by the Partnership in an effort to further support the Partnership. Additionally, our General Partner elected to forgo any distributions and allocations of net income owed to it during the six months ended June 30, 2013. The General Partner and CCC have committed to fund, either through cash contributions and/or forgiveness of indebtedness, any necessary operational cash shortfalls of the Partnership through June 30, 2014. The General Partner will continue to reassess the funding of limited partner distributions throughout 2013 and the potential extended life of the Partnership and will continue to waive certain fees if the General Partner determines it is in the best interest of the Partnership to do so. If available cash flow or net disposition proceeds are insufficient to cover the Partnership expenses and liabilities on a short and long term basis, the Partnership may attempt to obtain additional funds by disposing of or refinancing equipment, or by borrowing within its permissible limits. 2. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2012 has been prepared from the books and records without audit. Financial information as of December 31, 2012 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles to be included in audited financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated, have been included. For further information regarding the Partnership’s accounting policies, refer to the financial statements and related notes included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2012. Operating results for the six months ended June 30, 2013 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2013. Disclosure of Fair Value of Financial Instruments Estimated fair value was determined by management using available market information and appropriate valuation methodologies. However, judgment was necessary to interpret market data and develop estimated fair value. Cash and cash equivalents, receivables, accounts payable and accrued expenses and other liabilities are carried at amounts which reasonably approximate their fair values as of June 30, 2013 and December 31, 2012 due to the short term nature of these financial instruments. The Partnership’s long-term debt consists of notes payable, which are secured by specific equipment and are nonrecourse liabilities of the Partnership. The estimated fair value of this debt at June 30, 2013 and December 31, 2012 approximates the carrying value of these instruments, due to the interest rates on the debt approximating current market interest rates. The Partnership classifies the fair value of its notes payable within Level 2 of the valuation hierarchy based on the observable inputs used to estimate fair value. Cash and cash equivalents We consider cash equivalents to be highly liquid investments with the original maturity dates of 90 days or less. At June 30, 2013, cash was held in three bank accounts maintained at one financial institution with an aggregate balance of approximately $28,000. Bank accounts are federally insured up to $250,000 by the FDIC. At June 30, 2013, the total cash bank balance was as follows: At June 30, 2013 Amount Total bank balance $ FDIC insured ) Uninsured amount $ - The Partnership's deposits are fully insured by the FDIC. The Partnership has not experienced any losses in our accounts, and believes it is not exposed to any significant credit risk. The amounts in such accounts will fluctuate throughout 2013 due to many factors, including cash receipts, interest rates and distributions to limited partners. Recent Accounting Pronouncements In October 2012, the FASB issued ASU No. 2012-04 (“ASU Update 2012-04”), Technical Corrections and Improvements. The amendments in this Update represent changes to clarify the Codification, correct unintended application of guidance, or make minor improvements to the Codification that are not expected to have a significant effect on current accounting practice or create a significant administrative cost to most entities. The amendments in this ASU that will not have transition guidance are effective upon issuance of the ASU, which is the fourth quarter of 2012. The amendments that are subject to transition guidance will be effective for fiscal periods beginning after December 15, 2012. The Partnership adopted this ASU during the first quarter of 2013 and determined it had no material impact on its financial statements. In April 2013, the FASB issued ASU No. 2013-07 (“ASU Updated 2013-07”), Presentation of Financial Statements(Topic 205): Liquidation Basis of Accounting. This ASU provides guidance on the application of the liquidation basis of accounting as provided by U.S. GAAP. The guidance will improve the consistency of financial reporting for liquidating entities. The guidance in this ASU is effective for entities that determine liquidation is imminent during annual reporting periods beginning after December 15, 2013, and interim reporting periods therein. The Partnership anticipates the ASU will not have a material impact on its financial statements once adopted during the liquidation stage of its life cycle. 7 3. Information Technology, Medical Technology, Telecommunications Technology, Inventory Management Equipment (“Equipment”) The Partnership is the lessor of equipment under leases with periods that generally will range from 12 to 48 months. In general, associated costs such as repairs and maintenance, insurance and property taxes are paid by the lessee. Remarketing fees will be paid to the leasing companies from which the Partnership purchases leases. These are fees that are earned by the leasing companies when the initial terms of the lease have been met. The General Partner believes that this strategy adds value since it entices the leasing company to remain actively involved with the lessees for potential extensions, remarketing or sale of equipment. This strategy is designed to minimize any conflicts the leasing company may have with a new lessee and may assist in maximizing overall portfolio performance. The remarketing fee is tied into lease performance thresholds and is a factor in the negotiation of the fee. Remarketing fees incurred in connection with lease extensions are accounted for as operating costs. Remarketing fees incurred in connection with the sale of equipment are included in the gain or loss calculations. For the six months ended June 30, 2013 and 2012, remarketing fees were incurred in the amounts of $6,000 and $15,000, respectively. For the six months ended June 30, 2013 and 2012 remarketing fees were paid in the amount of $15,000 and $17,000, respectively. CCC, on behalf of the Partnership and on behalf of other affiliated partnerships, acquires equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. The Partnership’s share of the cost of the equipment in which it participates with other partnerships at June 30, 2013 was approximately $1,351,000 and is included in the Partnership’s equipment on its balance sheet. The Partnership’s share of the outstanding debt associated with this equipment at June 30, 2013 was approximately $100,000 and is included in the Partnership’s notes payable on its balance sheet. The total cost of the equipment shared by the Partnership with other partnerships at June 30, 2013 was approximately $8,521,000. The total outstanding debt related to the equipment shared by the Partnership at June 30, 2013 was approximately $223,000. The Partnership’s share of the cost of the equipment in which it participates with other partnerships at December 31, 2012 was approximately $1,350,000 and is included in the Partnership’s equipment on its balance sheet. The Partnership’s share of the outstanding debt associated with this equipment at December 31, 2012 was approximately $135,000 and is included in the Partnership’s notes payable on its balance sheet. The total cost of the equipment shared by the Partnership with other partnerships at December 31, 2012 was approximately $8,693,000. The total outstanding debt related to the equipment shared by the Partnership at December 31, 2012 was approximately $301,000. As the Partnership and the other programs managed by the General Partner acquire new equipment for the Partnerships, opportunities for shared participation are expected to continue. Sharing in the acquisition of a lease portfolio gives the fund an opportunity to acquire additional assets and revenue streams, while allowing the fund to remain diversified and reducing its overall risk with respect to one portfolio. Thus, total shared equipment and related debt may continue to occur throughout the remainder of 2013. The following is a schedule of future minimum rentals on noncancellable operating leases at June 30, 2013: Amount Six months ended December 31, 2013 $ Year Ended December 31, 2014 Year Ended December 31, 2015 $ The Partnership is scheduled to terminate on December 31, 2013. However, as discussed in Note 1, the General Partner has expressed intentand has initiated a proxy voteto extend the life of the Partnership by two years subsequent to December 31, 2013. The following lists the components of the net investment in direct financing leases at June, 2013: Amount Total minimum lease payments to be received $ - Estimated residual value of leased equipment (unguaranteed) Net investment in direct finance leases $ Our finance lease customers operate in various industries, and we have no significant customer concentration in any one industry. We assess credit risk for all of our customers, including those that lease under finance leases. This credit risk is assessed using an internally developed model which incorporates credits scores from third party providers and our own customer risk ratings and is periodically reviewed. Our internal ratings are weighted based on the industry that the customer operates in. Factors taken into consideration when assessing risk includes both general and industry specific qualitative and quantitative metrics. We separately take in to consideration payment history, open lawsuits, liens and judgments. Typically, we will not extend credit to a company that has been in business for less than 5 years or that has filed for bankruptcy within the same period. Our internally based model may classify a company as high risk based on our analysis of their audited financial statements. Additional considerations of high risk may include history of late payments, open lawsuits and liens or judgments. In an effort to mitigate risk, we typically require deposits from those in this category. The following table presents the credit risk profile, by creditworthiness category, of our direct finance lease receivables at June 30, 2013: Risk Level Percent of Total Low - % Moderate-Low - % Moderate - % Moderate-High % High - % Net finance lease receivable % As of June 30, 2013 we determined that we did not have a need for an allowance for uncollectible accounts associated with any of our finance leases, as the customer payment histories with us, associated with these leases, has been positive, with no late payments. During June 2013, CCC, on behalf of the Partnership, negotiated a settlement with a significant lessee related to the buy-out of several operating and finance leases. The Partnership received consideration of approximately $26,000 as a result of the settlement. This consideration is recorded as a receivable from CCC in the Partnership’s condensed balance sheet at June 30, 2013 as CCC remitted the proceeds to the Partnership in July 2013. Through the settlement, the Partnership reduced its lease income receivable by approximately $17,000 including a bad debt recovery of approximately $4,000 during the three months ended June 30, 2013. The consideration for the buyout ofequipment underoperating leases was approximately $8,000 which resulted in no gain or loss of equipment subject to operating leasesbeing recorded during the three months ended June 30, 2013. As consideration for the buyout of its finance leases, the Partnership applied payments from the lessee which resulted in a decrease in the net investment in finance receivables of approximately $1,000 and recorded a related gain of approximately $300 during the three months ended June 30, 2013. 4. Related Party Transactions Receivables/Payables As of June 30, 2013 and 2012, the Company’s related party receivables and payables are short term, unsecured and non-interest bearing. Six months ended June 30, Reimbursable expenses The General Partner and its affiliates are entitled to reimbursement by the Partnership for the cost of goods, supplies or services obtained and used by the General Partner in connection with the administration and operation of the Partnership from third parties unaffiliated with the General Partner. In addition, the General Partner and its affiliates are entitled to reimbursement of certain expenses incurred by the General Partner and its affiliates in connection with the administration and operation of the Partnership. For the six months ended June 30, 2013 and 2012, the General Partner waived certain reimbursable expenses due to it by the Partnership. $ $ Equipment acquisition fee The General Partner earned an equipment acquisition fee of 4% of the purchase price of each item of equipment purchases as compensation for the negotiation of the acquisition of the equipment and lease thereof or sale under a conditional sales contract. At June 30, 2013, the remaining balance of prepaid acquisition fees was approximately $21,000, which is expected to be earned in future periods. $ $ Equipment management fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charges by and independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating and capital leases. For the six months ended June 30, 2013 equipment management fees of approximately $10,000 were earned but were waived by the General Partner. For the six months ended June 30, 2012, equipment management fees of approximately $9,000 were earned and were waived by the General Partner. $ - $ - Equipment liquidation fee With respect to each item of equipment sold by the General Partner (other than in connection with a conditional sales contract), a fee equal to the lesser of (i) 50% of the competitive equipment sale commission or (ii) three percent of the sales price for such equipment is payable to the General Partner. The payment of such fee is subordinated to the receipt by the limited partners of (i) a return of their net capital contributions and a 10% per annum cumulative return, compounded daily, on adjusted capital contribution and (ii) the net disposition proceeds from such sale in accordance with the Partnership Agreement. Such fee will be reduced to the extent any liquidation of resale fees are paid to unaffiliated parties. For the six months ended June 30, 2013 and 2012, approximately $400 and $200 of equipment liquidation fees were waived by the General Partner, respectively. $ - $ - Debt placement fee As compensation for arranging term debt to finance our acquisition of equipment, we will pay the general partner a fee equal to one percent of such indebtedness; provided, however, that such fee shall be reduced to the extent we incur such fees to third parties unaffiliated with the general partner or the lender with respect to such indebtedness. No such fee will be paid with respect to borrowings from the general partner or its affiliates. We intend to initially acquire leases on an all cash basis with the proceeds of this offering, but may borrow funds after the offering proceeds have been invested. The amount we borrow, and therefore the amount of the fee, will depend upon interest rates at the time of a loan, and the amount of leverage we determine is appropriate at the time. We do not intend to use more than 30% leverage overall in our portfolio. Fees will increase as the amount of leverage we use increases, and as turnover in the portfolio increases and additional equipment is purchased using leverage. For the six months ended June 30, 2013 and 2012, approximately $1,000 of debt placement fees were waived by the General Partner. $ - $ - 8 5. Notes Payable Notes payable consisted of the following approximate amounts: June 30, 2013 December 31, 2012 Installment note payable to bank; interest at 3.95% due in quarterly installments of $8,985, including interest, with final payment in September 2014 $ $ Installment note payable to bank; interest at 3.95% due in quarterly installments of $9,975, including interest, with final payment in December 2014 Installment notes payables to bank; interest at 3.95% due in quarterly installments ranging from $608 to $1,499, including interest, with final payment in July 2015 Installment notes payable to bank; interest at 4.23% due in quarterly installments ranging from $208 to $2,840, including interest, with final payment in October 2015 - Installment notes payable to bank; interest at 4.23% due in quarterly installments ranging from $208 to $961, including interest, with final payment in November 2015 - $ $ The notes are secured by specific equipment with a carrying value of approximately $282,000 as of June 30, 2013 and are nonrecourse liabilities of the Partnership. As such, the notes do not contain any financial debt covenants with which we must comply on either an annual or quarterly basis. Aggregate maturities of notes payable for each of the periods subsequent to June 30, 2013 are as follows: Amount Six months ended December 31, 2013 $ Year ended December 31, 2014 Year ended December 31, 2015 $ The Partnership is scheduled to terminate on December 31, 2013. However, as discussed in Note 1, the General Partner has expressed intent and has initiated a proxy voteto extend the life of the Partnership by two years subsequent to December 31, 2013. 6. Supplemental Cash Flow Information Other noncash activities included in the determination of net loss are as follows: Six months ended June 30, Lease revenue net of interest expense on notes payable realized as a result of direct payment of principal by lessee to bank $ $ No interest or principal on notes payable was paid by the Partnership because direct payment was made by lessee to the bank in lieu of collection of lease income and payment of interest and principal by the Partnership. During the six months ended June 30, 2013 and 2012, the Partnership wrote-off fully amortized acquisition fees of approximately $8,000 and $6,000, respectively. Noncash investing and financing activities include the following: Six months ended June 30, Capital Contribution - equipment transfer from CCC $ $ Equipment acquisition fees earned by General Partner upon purchase of equipment from prepaid acquisition fees $ $ Debt assumed in connection with purchase of equipment $ $ Consideration from CCC related to sale of investments in finance receivables $ $ - During the six months ended June 30, 2013 and 2012, the Partnership wrote-off fully reserved lease income receivable of approximately $7,000 and $0, respectively. 7. Commitments and Contingencies Regulatory Activities In August 2012 Commonwealth Capital Securities Corp (“CCSC”) and Commonwealth Capital Corp., the parent of CCSC and the General Partner, received communication from the staff of the U.S. Securities and Exchange Commission with respect to the interpretation and application of control person with regards to the limits on reimbursement of certain expenses. The staff had also indicated on their communication that they are not suggesting any egregious intent or violation. As a result of ongoing correspondence and conversation, CCC volunteered to and provided clarifying changes that have been made in disclosures in ongoing registration documents used by funds. While management believes that resolution of these issues with this agency will not result in any adverse financial impact on the Funds, we are involved in discussions with staff members to finalize resolution, but no assurance can be provided until resolution comes to conclusion. On May 3, 2013, the FINRA Department of Enforcement filed a complaint naming CCSC and the owner of the firm, Kimberly Springsteen-Abbott, as respondents. The complaint alleges that Ms. Springsteen-Abbott approved misallocation of certain expenses to the funds. Management believes that the expenses at issue include amounts that were proper and were properly allocated to funds, and expenses that had been allocated in error but were previously adjusted and repaid to the affected funds when they were identified. CCSC and Ms. Springsteen-Abbott deny the allegations and intend to vigorously defend the proceeding. Since the FINRA exam, CCC has instituted additional procedures to avoid any such errors in the future. Management believes that resolution of these issues will not result in any adverse financial impact on the Funds, but no assurance can be provided until resolution comes to conclusion. 9 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS This section, as well as other portions of this document, includes certain forward-looking statements about our business and our prospects, tax treatment of certain transactions and accounting matters, sales of securities, expenses, cash flows, distributions, investments and operating and capital requirements. Such forward-looking statements include, but are not limited to: acquisition policies of our general partner; the nature of present and future leases; provisions for uncollectible accounts; the strength and sustainability of the U.S. economy; the continued difficulties in the credit markets and their impact on the economy in general; and the level of future cash flow, debt levels, revenues, operating expenses, amortization and depreciation expenses. You can identify those statements by the use of words such as “could,” “should,” “would,” “may,” “will,” “project,” “believe,” “anticipate,” “expect,” “plan,” “estimate,” “forecast,” “potential,” “intend,” “continue” and “contemplate,” as well as similar words and expressions. Actual results may differ materially from those in any forward-looking statements because any such statements involve risks and uncertainties and are subject to change based upon various important factors, including, but not limited to, nationwide economic, financial, political and regulatory conditions; the health of debt and equity markets, including interest rates and credit quality; the level and nature of spending in the information, medical and telecommunications technologies markets; and the effect of competitive financing alternatives and lease pricing. Readers are also directed to other risks and uncertainties discussed in other documents we file with the SEC, including, without limitation, those discussed in Item 1A. “Risk Factors” of our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 filed with the SEC. We undertake no obligation to update or revise any forward-looking information, whether as a result of new information, future developments or otherwise. INDUSTRY OVERVIEW The Equipment Lease Finance Association (“ELFA”) Monthly Leasing and Finance Index which reports economic activity for the $725 billion equipment finance sector, showed overall new business volume for the 2nd quarter increased 10% relative to the same period of 2012.Credit quality continued to improve as the rate of receivables aged in excess of 30 days decreased to below 1.4% from the same period last year. Additionally, charge-offs remain at an all-time low of 0.3%.More than 50% of ELFA reporting members reported submitting more transactions for approval during the month of June. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations are based upon our financial statements which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We base these estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that our critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements. See Note 2 to our condensed financial statements included herein for a discussion of recent accounting pronouncements. LEASE INCOME RECEIVABLE Lease income receivable includes current lease income receivable net of allowances for uncollectible amounts. The Partnership monitors lease income receivable to ensure timely and accurate payment by lessees. Its Lease Relations department is responsible for monitoring lease income receivable and, as necessary, resolving outstanding invoices. The Partnership reviews a customer’s credit history before extending credit. The Partnership may establish an allowance for uncollectible lease income receivable based upon the credit risk of specific customers, historical trends and other information when the analysis indicates that the probability of full collection is unlikely. The Partnership writes off its accounts receivable when it determines that it is uncollectible and all economically sensible means have been exhausted. REVENUE RECOGNITION Through June 30, 2013, the Partnership’s lease portfolio consisted of operating and finance leases. For operating leases, lease revenue is recognized on a straight-line basis in accordance with the terms of the lease agreements. Finance lease interest income is recorded over the term of the lease using the effective interest method. For finance leases, we record, at lease inception, unearned finance lease income which is calculated as follows: total lease payments, plus any residual values and initial direct costs, less the cost of the leased equipment. Upon the end of the lease term, if the lessee has not met the return conditions as set out in the lease, the Partnership is entitled, in certain cases, to additional compensation from the lessee. The Partnership’s accounting policy for recording such payments is to treat them as revenue. Gain or losses from sales of leased and off lease equipment are recorded on a net basis in the Fund’s condensed Statement of Operations. Our leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. LONG-LIVED ASSETS Depreciation on equipment for financial statement purposes is based on the straight-line method estimated generally over useful lives of two to four years. Once an asset comes off lease or is released, the Partnership reassesses the useful life of an asset. The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable. The Partnership determines whether impairment exists by estimating the undiscounted cash flows to be generated by each asset. If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists. The amount of the impairment is determined based on the difference between the carrying value and the fair value. Fair value is determined based on estimated discounted cash flows to be generated by the asset. Residual values are determined by management and are calculated using information from both internal and external sources, as well as other economic indicators. 10 LIQUIDITY AND CAPITAL RESOURCES Sources and Uses of Cash Our primary sources of cash for the six months ended June 30, 2013 were cash provided by operating activities of approximately $3,000, a cash contribution from CCC of approximately $140,000 and net proceeds from the sale of equipment of approximately $13,000. This compares to the six months ended June 30, 2012 where our primary sources of cash were cash provided by operating activities of approximately $118,000, proceeds from the sale of equipment of approximately $5,000, payments from finance leases of approximately $5,000 and a cash contribution from CCC of approximately $75,000. Our primary use of cash for the six months ended June 30, 2013 and 2012 was for distributions to our Limited partners in the amount of approximately $185,000 in each period. If, through the proxy vote as discussed in note 1 of the condensed financial statements, the Partnership is extended for two years subsequent to December 31, 2013, we will invest additional capital in equipment during the remainder of 2013. However, the amount of such additional investment is uncertain, as available funds will first be committed to the payment of investor distributions and operating expenses. For the six months ended June 30, 2013, cash was provided by operating activities of approximately $3,000, which includes net income of approximately $1,000, a gain on sale of equipment of approximately $3,000 and depreciation and amortization expenses of approximately $146,000. Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $55,000 and bad debt recovery of approximately $4,000. For the six months ended June 30, 2012, cash was provided by operating activities of approximately $118,000, which includes net loss of approximately $25,000, a gain on sale of equipment of approximately $2,000 and depreciation and amortization expenses of approximately $136,000. Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $56,000. We consider cash equivalents to be highly liquid investments with the original maturity dates of 90 days or less. At June 30, 2013, cash was held in three bank accounts maintained at one financial institution with an aggregate balance of approximately $28,000. Bank accounts are federally insured up to $250,000 by the FDIC. At June 30, 2013, the total cash bank balance was as follows: At June 30, 2013 Amount Total bank balance $ FDIC insured ) Uninsured amount $ - The Partnership's deposits are fully insured by the FDIC. The Partnership has not experienced any losses in our accounts, and believes it is not exposed to any significant credit risk. The amounts in such accounts will fluctuate throughout 2013 due to many factors, including cash receipts, interest rates and distributions to limited partners. Our investment strategy of acquiring equipment and generally leasing it under triple-net leases to operators who generally meet specified financial standards minimizes our operating expenses. As of June 30, 2013, we had future minimum rentals on non-cancelable leases of approximately $148,000 for the balance of the year ending December 31, 2013 and approximately $301,000 thereafter. During June 2013, CCC, on behalf of the Partnership, negotiated a settlement with a significant lessee related to the buy-out of several operating and finance leases. The Partnership received consideration of approximately $26,000 as a result of the settlement. This consideration is recorded as a receivable from CCC in the Partnership’s condensed balance sheet at June 30, 2013 as CCC remitted the proceeds to the Partnership in July 2013. As of June 30, 2013, our non-recourse debt was approximately $180,000, with interest rates ranging from 3.95% through 4.23% and will be payable through November 2015. The Partnership is scheduled to terminate on December 31, 2013. However, as discussed in Note 1, the General Partner has expressed intent and has initiated a proxy voteto extend the life of the Partnership by two years subsequent to December 31, 2013. In an effort to increase cash flow, CCC made non-cash capital contributions of equipment in the amount of approximately $40,000 and a cash contribution of approximately $140,000. The General Partner and CCC have also waived certain fees owed to it during the six months ended June 30, 2013. Additionally, our General Partner elected to forgo any distributions and allocations of net income owed to it during the six months ended June 30, 2013 and 2012. The General Partner and CCC have committed to fund, either through cash contributions and/or forgiveness of indebtedness, any necessary operational cash shortfalls of the Partnership through June 30, 2014. The General Partner will continue to reassess the funding of limited partner distributions throughout 2013 and the potential extended life of the Partnership and will continue to waive certain fees if the General Partner determines it is in the best interest of the Partnership to do so. If available cash flow or net disposition proceeds are insufficient to cover the Partnership expenses and liabilities on a short and long term basis, the Partnership may attempt to obtain additional funds by disposing of or refinancing equipment, or by borrowing within its permissible limits. RESULTS OF OPERATIONS Three Months Ended June 30, 2013 compared to Three Months Ended June 30, 2012 Lease Revenue Lease revenue remained constant at approximately $90,000 for the three months ended June 30, 2013 and 2012. Lease revenue remained steady due to the addition of new lease agreements into the Partnership, primarily through debt financing and capital contributions, as CCC and the General Partner continue their efforts to support the Partnership, offset by the termination of several operating leases during the three months ended June 30, 2013. The Partnership had 75 and 123 active operating leases that generated lease revenue of approximately $90,000 during the three months ended June 30, 2013 and 2012, respectively. Even though the number of active leases decreased from the three months ended June 30, 2012 to the three months ended June 30, 2013, the revenue generated from the leases that were active as of June 30, 2013 was greater. As the operational phase of the Partnership draws to a close, management does not expect to acquire as many new leases as compared to the past several years. Our investment strategy has been to incorporate a conservative discipline with opportunity. Management believes that this strategy has enabled the Partnership to acquire lease structures that maximize and potentially enhance overall performance for investors. Sale of Equipment The Partnership sold equipment, held under operating leases, with a net book value of approximately $17,000 for the three months ended June 30, 2013, for a net gain of approximately $2,000. The Partnership sold equipment with a net book value of approximately $200 for the three months ended June 30, 2012, for a net gain of approximately $1,000. Sale of Finance Leases The Partnership sold its investments in finance leases during the three months ended June 30, 2013 for a net gain of approximately $400. The net gain is primarily due to the buy-out with the significant lessee as described in Note 3 of our condensed financial statements. The Partnership did not sell finance leases during the three months ended June 30, 2012. Operating Expenses Our operating expenses, excluding depreciation, primarily consist of accounting, legal, outside service fees and reimbursement of expenses to CCC, a related party, for administration and operation of the Partnership. These expenses decreased to approximately $16,000 for the three months ended June 30, 2013, compared to $26,000 for the three months ended June 30, 2012. The Partnership experienced decreases in the need for due diligence and administrative services as the fund’s life cycle progresses. Depreciation and Amortization Expense Depreciation and amortization expenses consist of depreciation on equipment, including impairment charges, and amortization of equipment acquisition fees. The expenses increased to approximately $72,000 for the three months ended June 30, 2013, from approximately $70,000 for the three months ended June 30, 2012 due to the acquisition of new equipment attributable to new leases during the past several years. Net Income (Loss) For the three months ended June 30, 2013, we recognized revenue of approximately $93,000 and expenses of approximately $85,000, resulting in a net income of approximately $8,000. For the three months ended June 30, 2012, we recognized revenue of approximately $90,000 and expenses of approximately $97,000, resulting in a net loss of approximately $7,000. Their net income (loss) is primarily due to the changes in revenue and expenses as described above. 11 Six Months Ended June 30, 2013 compared to Six Months Ended June 30, 2012 Lease Revenue Lease revenue increased to approximately $195,000 for the six months ended June 30, 2013, from $176,000 for the six months ended June 30, 2012. This increase was primarily due to the addition of new lease agreements into the Partnership, primarily through debt financing and capital contributions, as CCC and the General Partner continue their efforts to support the Partnership, partially offset by the termination of several operating leases during the six months ended June 30, 2013. The Partnership had 75 and 123 active operating leases that generated lease revenue of approximately $195,000 and $176,000 during the six months ended June 30, 2013 and 2012, respectively. Even though the number of active leases decreased from the six months ended June 30, 2012 to the six months ended June 30, 2013, the revenue generated from the leases that were active as of June 30, 2013 was greater. As the operational phase of the Partnership draws to a close, management does not expect to acquire as many new leases as compared to the past several years. Our investment strategy has been to incorporate a conservative discipline with opportunity. Management believes that this strategy has enabled the Partnership to acquire lease structures that maximize and potentially enhance overall performance for investors. Sale of Equipment The Partnership sold equipment with a net book value of approximately $17,000 for the six months ended June 30, 2013, for a net gain of approximately $3,000. The Partnership sold equipment with a net book value of approximately $3,000 for the six months ended June 30, 2012, for a net gain of approximately $2,000. Sale of Finance Leases The Partnership sold its investments in finance leases during the six months ended June 30, 2013 for a net gain of approximately $400. The net gain is primarily due to the buy-out with the significant lessee as described in Note 3 of our condensed financial statements. The Partnership did not sell finance leases during the six months ended June 30, 2012. Operating Expenses Our operating expenses, excluding depreciation, primarily consist of accounting, legal, outside service fees and reimbursement of expenses to CCC, a related party, for administration and operation of the Partnership. These expenses decreased to approximately $53,000 for the six months ended June 30, 2013, compared to $65,000 for the six months ended June 30, 2012. The Partnership experienced decreases in the need for due diligence and administrative services as the fund’s life cycle progresses. Depreciation and Amortization Expense Depreciation and amortization expenses consist of depreciation on equipment, including impairment charges, and amortization of equipment acquisition fees. The expenses increased to approximately $146,000 for the six months ended June 30, 2013, from approximately $136,000 for the six months ended June 30, 2012 due to the acquisition of new equipment attributable to new leases during the past several years. Net Income (Loss) For the six months ended June 30, 2013, we recognized revenue of approximately $199,000 and expenses of approximately $198,000, resulting in a net income of approximately $1,000. For the six months ended June 30, 2012, we recognized revenue of approximately $179,000 and expenses of approximately $204,000, resulting in a net loss of approximately $25,000. Their net income (loss) is primarily due to the changes in revenue and expenses as described above. Item 3. Quantitative and Qualitative Disclosures About Market Risk N/A Item 4. Controls and Procedures Our management, under the supervision and with the participation of the General Partner’s Chief Executive Officer and Principal Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures related to our reporting and disclosure obligations as of the end of the period covered by this Quarterly Report on Form 10-Q. Based on such evaluation, the General Partner’s Chief Executive Officer and Principal Financial Officer have concluded that, as of June 30, 2013, our disclosure controls and procedures are effective in ensuring that information relating to us which is required to be disclosed in our periodic reports filed or submitted under the Securities Exchange Act of 1934 is (a) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and (b) accumulated and communicated to management, including the General Partner’s Chief Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. There were no changes in the Partnership’s internal control over financial reporting during the second quarter of 2013 that have materially affected or are reasonably likely to materially affect its internal control over financial reporting. Part II: OTHER INFORMATION Item 1. Legal Proceedings Regulatory Activities In August 2012 Commonwealth Capital Securities Corp (“CCSC”) and Commonwealth Capital Corp., the parent of CCSC and the General Partner, received communication from the staff of the U.S. Securities and Exchange Commission with respect to the interpretation and application of control person with regards to the limits on reimbursement of certain expenses. The staff had also indicated on their communication that they are not suggesting any egregious intent or violation. As a result of ongoing correspondence and conversation, CCC volunteered to and provided clarifying changes that have been made in disclosures in ongoing registration documents used by funds. While management believes that resolution of these issues with this agency will not result in any adverse financial impact on the Funds, we are involved in discussions with staff members to finalize resolution, but no assurance can be provided until resolution comes to conclusion. On May 3, 2013, the FINRA Department of Enforcement filed a complaint naming CCSC and the owner of the firm, Kimberly Springsteen-Abbott, as respondents. The complaint alleges that Ms. Springsteen-Abbott approved misallocation of certain expenses to the funds. Management believes that the expenses at issue include amounts that were proper and were properly allocated to funds, and expenses that had been allocated in error but were previously adjusted and repaid to the affected funds when they were identified. CCSC and Ms. Springsteen-Abbott deny the allegations and intend to vigorously defend the proceeding. Since the FINRA exam, CCC has instituted additional procedures to avoid any such errors in the future. Management believes that resolution of these issues will not result in any adverse financial impact on the Funds, but no assurance can be provided until resolution comes to conclusion. Item 1A. Risk Factors N/A Item 2. Unregistered Sales of Equity Securities and Use of Proceeds N/A Item 3. Defaults Upon Senior Securities N/A Item 4. Mine Safety Disclosures N/A Item 5. Other Information NONE Item 6. Exhibits 31.1 THE RULE 15d-14(a) CERTIFICATION OF CHIEF EXECUTIVE OFFICER 31.2 THE RULE 15d-14(a) CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER 32.1 SECTION 1 32.2 SECTION 1 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMONWEALTH INCOME & GROWTH FUND IV BY: COMMONWEALTH INCOME & GROWTH FUND, INC., General Partner August 14, 2013 By: /s/ Kimberly A. Springsteen-Abbott Date Kimberly A. Springsteen-Abbott Chief Executive Officer Commonwealth Income & Growth Fund, Inc. August 14, 2013 By: /s/ Lynn A. Franceschina Date Lynn A. Franceschina Executive Vice President, Chief Operating Officer 13
